 421301 NLRB No. 66NEW LIFE BAKERY1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.2The judge inadvertently failed to include in his Conclusions of Law andrecommended Order the finding that the Respondent violated Sec. 8(a)(1) by
attempting to interfere with an employee's right to talk to other employees
about joining or assisting the Union, and neglected to include two 8(a)(1) vio-
lations in his recommended Order. We shall amend the Conclusions of Law,
recommended Order, and notice accordingly.New Life Bakery, Inc. and Glass Molders, Pottery,Plastic and Allied Workers International
Union, Local No. 164±B, AFL±CIO. Cases 32±CA±10445 and 32±CA±10687January 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn August 15, 1990, Administrative Law Judge JayR. Pollack issued the attached decision. The Respond-
ent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions,2as modified and to adopt the recommendedOrder as modified.AMENDEDCONCLUSIONSOF
LAWSubstitute the following for the judge's Conclusionof Law 3.``3. By soliciting grievances and promising to takecorrective action; by threatening employees with plantclosure and other adverse actions for engaging in union
activities; by threatening employees with discharge or
suspension for complying with an NLRB subpoena; by
attempting to interfere with an employee's right to talk
to other employees about joining or assisting the
Union; and by physically attacking picketers and strik-
ers, Respondent has interfered with, restrained, and co-
erced employees in violation of Section 8(a)(1) of the
Act.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, New
Life Bakery, Inc., Hayward, California, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Substitute the following for paragraph 1(c).``(c) Soliciting grievances from employees and ei-ther expressly or impliedly promising to rectify them
in order to cause employees to become disaffected
with the Union; threatening employees with plant clo-
sure and other adverse actions for engaging in union
activities; threatening employees with discharge or sus-
pension for complying with an NLRB subpoena; or at-
tempting to interfere with an employee's right to talk
to other employees about joining or assisting the
Union.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
layoff or suspend employees becausethey engaged in union activities.WEWILLNOT
refuse to reinstate strikers, refuse toreinstate strikers in a timely proper manner, or refuse
to reinstate strikers to their proper position of employ-
ment or at the proper wage rate.WEWILLNOT
solicit grievances from employees andeither expressly or impliedly promise to rectify them in
order to cause employees to become disaffected with
the Union; threaten employees with plant closure and
other adverse actions for engaging in union activities;
threaten employees with discharge or suspension for
complying with an NLRB subpoena; nor attempt to
interfere with an employee's right to talk to other em-
ployees about joining or assisting in the Union.WEWILLNOT
physically attack or assault represent-atives of the Union, strikers, or picketers.WEWILLNOT
refuse to bargain collectively with theUnion.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Maria Thigpen immediate and fullreinstatement to the position that she would have occu- 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The parties stipulated that the following unit is the appropriate unit for col-lective bargaining within the meaning of Sec. 9(b) of the Act:All full-time and regular part-time production employees, shipping and re-
ceiving employees, drivers and mechanics employed by Respondent at its
21595 Curtis Street, Hayward, California facility; excluding all other em-
ployees, office clerical employees, professional employees, guards, and
supervisors as defined in the Act.pied if she had not been denied employment, dis-missing, if necessary, anyone who may have been
hired or assigned to perform the work that she would
have been performing or, if that position no longer ex-
ists, to a substantially equivalent position, without prej-
udice to her seniority or other rights and privileges.WEWILL
make whole Maria Thigpen, DanielBallesteros, Mario Hernandez, Salvador Lopez, Jorge
Pineda, Juan Pineda, Francisco Rodriguez, Pedro
Rojas, and the 13 employees suspended for attending
the NLRB hearing for any loss of pay they may have
suffered as a result of the actions against them, with
interest.WEWILL
remove from their files any reference tothe layoffs, suspensions, or refusals to reinstate, of the
above employees and notify them in writing that this
has been done and that these personnel actions will not
be used against them in any way.WEWILL
, on request, recognize and bargain collec-tively with the Union as the exclusive collective-bar-
gaining representative from June 28, 1989, with re-
spect to our employees in the unit described below, re-
garding wages, hours, and others terms and conditions
of employment and, if an understanding is reached,
embody the understanding in a signed agreement. The
appropriate unit is:All full-time and regular part-time production em-ployees, shipping and receiving employees, driv-
ers and mechanics employed by New Life Bakery
at its 21595 Curtis Street, Hayward, California fa-
cility; excluding all other employees, office cler-
ical employees, professional employees, guards
and supervisors as defined in the Act.NEWLIFEBAKERY, INC.George Velastegui, Esq., for the General Counsel.Robert L. Rediger, Esq. (Thierman, Cook, Brown & Prager),of San Francisco, California, for the Respondent.William Sokol, Esq. (Van Bourg, Weinberg, Roger &Rosenfeld), of San Francisco, California, for the Union.DECISIONSTATEMENTOFTHE
CASEJAYR. POLLACK, Administrative Law Judge. I heard thiscase in trial at Oakland, California, on January 24 through
February 2, 1990. On July 12, 1989, Glass, Molders, Pottery,
Plastic and Allied Workers International Union, Local No.
164-B, AFL±CIO (the Union) filed a charge in Case 32±CA±
10445 alleging that New Life Bakery, Inc. (Respondent)
committed certain violations of Section 8(a)(3) and (1) of the
National Labor Relations Act (29 U.S.C. §151 et seq.) (the

Act). On November 2, 1989, the Union filed a charge in
Case 32±CA±10687 against Respondent alleging violations
of Section 8(a)(5), (3), and (1) of the Act. On January 5,
1990, the Regional Director for Region 32 of the National
Labor Relations Board issued a consolidated complaint andnotice of hearing against Respondent, alleging that Respond-ent violated Section 8(a)(5), (3), and (1) of the Act. Re-
spondent filed a timely answer to the complaint, denying all
wrongdoing.The parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file briefs. On the entire record, from my
observation of the demeanor of the witnesses, and having
considered the posthearing briefs of the parties, I make the
followingFINDINGSOF
FACTAND
CONCLUSIONSI. JURISDICTIONRespondent, a California corporation, has been engaged inbusiness as a custom baker and processor of natural food
snack items in Hayward, California. During the 12 months
prior to issuance of the complaint, Respondent purchased and
received at its Hayward facility goods, products, and mate-
rials valued in excess of $50,000 directly from sources lo-
cated outside the State of California. Accordingly, Respond-
ent admits and I find that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.The parties stipulated and I find that at all times materialthe Union has been a labor organization within the meaning
of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsIn May 1989, the Union began its organizing campaign atRespondent's facility. On June 21, the Union filed its rep-
resentation petition with Region 32 in Case 32±RC±3011.
The Union enclosed copies of 47 union authorization cards
with its petition. There were approximately 77 employees in
the bargaining unit at that time.1The Union conducted three meetings of Respondent's em-ployees at which the Union obtained most of its authorization
cards. The employees in the bargaining unit are predomi-
nantly Spanish speaking. The union meetings were conducted
in Spanish by Ignacio De La Fuente, an International rep-
resentative, and David Bacon, a union organizer. Both union
agents are fluent in Spanish and English. The first meeting
was held at the home of employee Salvador Lopez and the
next two meetings were held at the union hall in Oakland,
California. At all three meetings the Union distributed union
authorization cards.The General Counsel contends that the Union representeda majority of the employees in the bargaining unit based on
the union authorization cards obtained by the Union during
the time period June 3 through 21. The cards state as fol-
lows: 423NEW LIFE BAKERY2Respondent contends that De La Fuente told the employees that ``the cardswould be used only to get an election.'' First, I credit De La Fuente that hetold the employees that the cards were to obtain authority to represent the em-
ployees and to present to the Board in support of a petition if voluntary rec-ognition could not be obtained. Second, I find no clear or unambiguous testi-
mony that De La Fuente said the cards would only be used for an election.Nine employees indicated on cross-examination that an election was mentioned
or explained but did not clearly testify that the sole or only purpose of the
card was for an election. The employees did not understand the significance
of counsel's use of the word only. Not one employee testified that the word
only or its Spanish equivalent was utilized by De La Fuente or Bacon. In some
manner each employee witness indicated that he or she knew that card was
for union representation. I reject Respondent's argument that nine of the au-
thorizations are invalid based on representations that the cards were for an
election only.3Although Respondent denies that Thigpen was a supervisor, the evidenceestablishes supervisory status. Thigpen was listed in Respondent's records as
manager for hand production and pre-mix. The records also referred to him
as a supervisor and ``head of a department.'' Thigpen gave employees written
warnings and letters of termination. Thigpen initialed employees' timecards
and made corrections to them. He worked overtime hours but was not paid
for overtime. Thigpen changed his own timecard to reflect that overtime hours
were not to be compensated. David Marson testified that Thigpen had a sepa-
rate contract with Respondent. Marson testified that Richard Marson, his fa-
ther, had negotiated the agreement with Thigpen, and that he, David, was un-
aware of its terms. Neither Richard Marson nor Michael Thigpen testified in
this proceeding.4The layoff notices recited that the employees would be given ``the chancefor rehire before any employees were hired on granola production.'' No expla-
nation was given as to why these employees were not considered for openings
in other areas of production.I, the undersigned employee, designate the Glass,Molders, Pottery, Plastics & Allied Workers Inter-
national Union (AFL±CIO, CLC) to act as my collec-
tive bargaining agent.I further authorize that this card may be used to ob-tain a secret ballot election to be conducted by the Na-
tional Labor Relations Board.At the union meetings, De La Fuente explained that thepurpose of the union authorization card was to give the
Union authority to represent the employees in collective bar-
gaining and that the Union would file a petition with the
Board if it became necessary.2De La Fuente further ex-plained the benefits of joining the Union and having a union
contract. The Union obtained a majority of its cards at these
meetings. In addition, some cards were obtained by indi-
vidual employees from their coworkers.On June 21, De La Fuente filed a representation petitionwith the Board in Oakland and then went to Respondent's
facility in Hayward to request bargaining. De La Fuente and
Bacon spoke with David Marson, Respondent's plant man-
ager. De La Fuente told Marson that the Union represented
a majority of Respondent's employees and requested bar-
gaining. De La Fuente offered to have a neutral party con-
duct a card check to verify the Union's majority status.
Marson told the union agents that they would have to speak
to his father, Richard Marson, Respondent's president. While
leaving the plant, De La Fuente and Bacon exchanged greet-
ings with several employees working in Respondent's gra-
nola department. Michael Thigpen, supervisor,3was presentand observed De La Fuente and the employees.De La Fuente called Richard Marson and requested rec-ognition and bargaining. He again offered to demonstrate the
Union's majority through a card check. Marson advised De
La Fuente that he was going to hire an attorney to handle
the matter. On June 24, the Union received four additional
union authorization cards.On June 28, Respondent laid off seven employees whohad been working full time on the granola bar line. The
seven employees were Daniel Ballesteros, Mario Hernandez,Salvador Lopez, Jorge Pineda, Juan Pineda, FranciscoRodriguez, and Pedro Rojas. The employees were told
(through an interpreter) that the layoffs were due to a slow-
down in granola orders. The written layoff notices given to
employees stated that the layoff was ``due to a slowdown in
orders.''4The employees were laid off in the middle of ashift while there was dough waiting to be processed. The
granola employees had been working overtime prior to the
layoffs and there was an unprecedented demand for granola
bars. Further, back orders for granola bars were at an all time
high.On or about July 20, Respondent recalled Salvador Lopez,Jorge Pineda, Juan Pineda, and Francisco Rodriguez on a
part-time basis (about 3 hours) for 5 days. Thereafter, on
July 25, they were reinstated on a full-time basis. In the first
week of August, Daniel Ballesteros was reinstated. Mario
Hernandez and Pedro Rojos have never been recalled from
layoff. General Counsel concedes that in August Respondent
had a reduction in orders for granola bars and a business jus-
tification for layoffs at that time.Gilbert Pritchard, president of Barbara's Bakery, the cus-tomer for Respondent's granola bars, testified that his com-
pany was in the middle of a promotional campaign to sell
granola bars. This promotional campaign was partially fund-
ed by Respondent. Pritchard frequently called David Marson
to complain that he needed more granola bars and that the
lack of production ``was crippling'' his company. Marson
did not inform Pritchard of the layoffs. Marson told Pritchard
that the failure to keep up with demand was due to problems
with the machine that sealed the bars. In August, Pritchard
ceased ordering granola bars from Respondent.David Marson testified that the reasons for the layoffswere (1) a slowdown in orders; (2) the quality of product
was not good and the rate of return was high; (3) the produc-
tion rate of granola employees was down; and (4) Respond-
ent believed that Barbara's Bakery was over-ordering granola
bars because Barbara's was anticipating a union strike.
Marson contradicted himself and admitted that there was no
slowdown in orders and that he had given an untruthful rea-
son to the laid-off employees. Marson further admitted that
he had not given the alleged over-ordering by Barbara's asa reason for the layoffs when he gave a sworn statement to
the Board during the investigation of the case. It appears
Marson did not come up with the over-ordering defense until
after the layoffs, when he learned in July that the Union had
contacted Pritchard. After learning that the Union contacted
Pritchard, Marson determined that the Union was the reason
Barbara's was ``over ordering'' and decided to limit granola
production for Barbara's. However, Marson had laid off the
employees prior to obtaining this knowledge. Thus, this
could not have been one of the reasons for the layoffs.In his testimony, Marson never addressed the amount ofproduction required by the granola promotion partially fund-
ed by his company. Marson was not a believable witness. On
direct examination he testified confidently and answered his
counsel with no difficulty. However, when questioned by the
General Counsel, Marson's demeanor changed quite notice-
ably and he faltered and looked to his counsel for assistance 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Flores often translated for Respondent.6Respondent argues that Miriam Flores was equally available to the GeneralCounsel as a witness. I do not agree. Flores was employed by Respondent and
often used by Respondent as an interpreter. Respondent made Flores its agent
for purposes of this meeting. After General Counsel's witnesses testified as to
the statements made by Flores, the burden shifted to Respondent to explain
or deny those statements.It is entirely possible that Flores did not translate accurately Colbert's state-ments to the employees. However, Respondent chose the method of commu-
nication and therefore, assumed the risks involved in the translation.before answering. This occurred even when questioned aboutthe same subject matter previously testified to with ease.
Marson never explained why he gave false reasons to the
granola employees. Nor did he explain his lack of candor
with Pritchard and the Board. Based on his demeanor and
visible disregard for the truth, I do not credit David Marson's
testimony unless corroborated by documentary or other cred-
ible evidence.Marson attempted to justify the layoffs by testifying thatthere was a problem with the quality of the granola bars
being produced which caused a high rate of returns. How-
ever, Marson and Respondent never rebutted Pritchard's tes-
timony that there were more returns in the earlier part of
1989 and that quality had improved just prior to the layoffs.
Marson's testimony regarding the layoffs was self-contradic-
tory, shifting, and evasive. Moreover, documentary evidence
was not produced to corroborate his testimony. Some evi-
dence of returns were produced, but these selective bits of
evidence did not contradict Pritchard's testimony and led to
an inference that a complete record of returns would be ad-
verse to Marson's testimony.On June 30, Respondent conducted a mandatory employeemeeting of production employees. All employees from both
shifts were required to attend. The meeting was held in re-
sponse to the Union's organizing campaign. The meeting was
conducted by Jay Colbert, evening shift plant manager, and
David Marson in English. Miriam Flores, a production em-
ployee who also worked in the office, was asked by Marson
to translate into Spanish for the employees.5Colbert startedthe meeting by telling the employees that he had learned that
a group of employees wanted to form a union and that Re-
spondent opposed forming a union. He said he knew employ-
ees were upset about the recent layoff of the granola employ-
ees but he assured the employees that the layoff was because
of a lack of work and not because of the Union. He said he
wanted to find out why the employees wanted a union.
Colbert asked the employees to voice their complaints so that
Respondent could ``rectify'' or ``solve'' their complaints. No
one responded to this question. Colbert offered to put up a
suggestion box so that employees could make their com-
plaints known. Colbert said that he didn't need outsiders to
come in and tell him how to run the business. He said the
plant was like Respondent's house and the employees were
invited guests. He went on to say the guests should not insult
the furniture or possessions of the host. If the guests were
unhappy they go elsewhere to work. Finally Colbert stated
that Respondent would never recognize or negotiate with the
Union. He said Respondent would shut down rather than let
the Union into the plant. Colbert ended the meeting by tell-
ing the employees that there would now be employee meet-
ings each week.Colbert testified that he opened the meeting by telling em-ployees that he heard they were trying to organize and that
they had every right to organize. According to Colbert he
asked the employees what their problems were but no one
responded. He denied offering to remedy or rectify their
grievances. He admitted referring to the Union as guests in
Respondent's home and saying that ``the guests shouldn't be-
rate the furniture.'' Miriam Flores, still employed by Re-
spondent, was not called to testify and, therefore, did notdeny the statements attributed to her by the employee wit-nesses.6Rosa Lynn, a unit employee, testified that Colbertand Flores did not make the statements attributed to them.
However, I did not find Lynn to be a credible witness. She
could not recall what was said but was quick to deny that
Colbert had made any promises or threats.On July 5, David Marson learned that at least 23 employ-ees had been subpoenaed by the Union to attend the hearing
in the representation case, scheduled for later that day. One
hour later, Marson gathered the subpoenaed employees and
told them that their subpoenas were ``invalid'' and that they
could be permanently replaced if they chose to leave work.
Marson did not state why the subpoenas were invalid nor did
he inform the employees that the hearing had been postponed
until July 10. De La Fuente arrived at the facility that morn-
ing and informed the employees that the hearing would take
place on the morning of July 10.Marson testified that he believed the subpoenas were in-valid because his attorney had suggested that no witness fees
had been tendered and therefore the subpoenas were void.
Marson admitted that he did not ask and the employees did
not tell him that the fees had not been tendered. The attorney
had just learned from Marson that the subpoenas had been
served. How the attorney could have known that fees were
not tendered was not explained. Marson also admitted that he
did not mention the absence of fees in his pretrial affidavits.
I do not credit Marson's testimony regarding these incidents.
Here again, Marson appears to be justifying his action with
knowledge he obtained after the fact.On July 7, Colbert and Marson conducted another em-ployee meeting with Flores serving as translator. The an-
nounced purpose of the meeting was to discuss the represen-
tation hearing then scheduled for Monday, July 10. Marson
told the employees that they could be permanently replaced
if they insisted on going to the hearing. He told the employ-
ees that they could select three employees from each shift to
attend the hearing as representatives of the other employees.
The employees wanted to attend the hearing and were unable
to agree on representatives. Marson testified that he did not
know the subpoenas for July 5 were still in effect. He is not
credited on this point. Marson referred to the selection of
representatives for the ``subpoenaed employees'' in his testi-
mony. Further, Colbert testified that prior to the meeting,
Marson told him that the ``subpoenaed employees'' wanted
to attend the hearing.On July 10, Marson had written suspensions ready for the13 day shift employees who left work to attend the hearing.
As the employees clocked out to attend the hearing Marson
handed them written suspension notices. He made no attempt
to stop the employees and did not tell them that Respondent
was not attending the hearing. When questioned as to why
he did not tell the employees that Respondent and its counsel
were not attending the hearing, Marson testified that he 425NEW LIFE BAKERY``didn't think there was a reason to.'' The employees weresuspended for 9 days.Respondent did not attend the hearing allegedly because itwas willing to stipulate concerning all issues. Respondent no-
tified the Regional Director approximately 20 minutes prior
to the hearing that it would not attend. The Union did not
learn that Respondent was not participating in the hearing
until minutes before the scheduled opening. Thus, the em-
ployees had no way of knowing that their attendance was not
necessary. Moreover, telephone calls made by De La Fuente
prior to that morning, to discuss the hearing and accommo-
date Respondent regarding the number of employees, were
not returned.On July 11, the employees of Respondent went on striketo protest the layoffs of the granola employees and the sus-
pension of the subpoenaed employees. The General Counsel
alleges that David Marson assaulted Bacon and later De La
Fuente on the picket line. De La Fuente testified that he ob-
served Bacon and Colbert arguing at the picket line when
Marson, without warning, struck Bacon in the face. Bacon
fell to the ground and De La Fuente intervened. Marson and
De La Fuente then exchanged punches but were separated by
others within a few moments.Bacon, although present for much of the hearing, did nottestify. No reason was given for his failure to testify. Nor-
mally, I would draw an adverse inference from the failure of
the General Counsel and the Union to call Bacon to testify.
The failure of Bacon to testify leads to an inference that his
testimony would be adverse to the Union's case. However,
here the only testimony I have is from De La Fuente, a cred-
ible witness, and Marson, an extremely unreliable witness. I
choose to credit De La Fuente's testimony.Colbert and Marson testified that they were escorting twoemployees to the plant that morning when De La Fuente
reached for one of the employees. Marson intervened and a
fight broke out. Colbert and Marson could not recall who
threw the first punch. I found Marson and Colbert to be less
than candid in testifying to these events. These two witnesses
tried to minimize their conduct and overstate the misconduct
of their adversary. Accordingly, based on the testimony of
De La Fuente, I find that Marson physically attacked the
union agents in the presence of employees without provo-
cation.The complaint alleges that on July 17, David Marson at-tacked an employee on the picket line. On that date, an un-
identified picketer threw an egg at Marson. Marson ran to-
ward the picketers and chased after employee Jorge Pineda,
the only male picketer in the area. Pineda, who had not
thrown the egg, saw the much bigger Marson chasing him
and started to walk away. Marson chased Pineda and pinned
him against a fence. Marson continued to hit Pineda until
seven or eight female picketers pleaded with him to stop. No
one had struck Marson at any time.Marson testified that he saw Juan Pineda throw an egg athim. According to Marson, while he was walking towards
Juan, he saw Jorge gesture as if he was going to throw an
egg. Marson was hit from behind by two picket signs and
could not recall what else occurred. He denied ever chasing
anyone and denied pinning Pineda to the fence. Again, I find
Marson's testimony to go against the weight of the evidence.Jack Stein testified that he was hit with an egg and thathe saw Marson chase Freddy Reyes. The evidence estab-lished that the employee involved was actually Jorge Pineda.Even if Marson was reacting to egg throwing, I find that this
attack on Pineda went beyond the normal reactions to such
misconduct. I find Marson was delighted to seize upon some
excuse to physically beat a striking employee.On August 8, employee Freddy Reyes and De La Fuentewere injured in a fight which broke out on the picket line.
That morning prior to picketing some employees were drink-
ing coffee at a catering truck near Respondent's plant. A
strike replacement employee named Charles Jackson was
also at the catering truck. As Jackson was returning to work,
a striker threw a piece of bread at him. Jackson demanded
to know who threw the bread. De La Fuente told Jackson
that it was nothing and that the employee should return to
work. Jackson returned to the plant without incident.Shortly thereafter, Jackson returned with Antonio Miller, anonstriking employee. Miller screamed at De La Fuente ``I
want to talk to you. Why you fucking with my brotherÐhe's
just a kid. He's just 16 years old.'' De La Fuente answered
that nothing had happened to Jackson and that Miller should
go back to work. Miller threatened De La Fuente but before
they could begin fighting several female picketers got be-
tween them. As Miller and Jackson were returning to the
plant, a group of approximately eight men came from the
plant towards the picketers. This group included David
Marson, Jim Marson, vice president and manager of the
warehouse, Michael Thigpen, Jack Stein, Kenny Bowler, Jim
Vu, and Paul Curry. Miller then turned and attacked De La
Fuente with a utility knife. While De La Fuente was strug-
gling to get the knife out of Miller's hand, David and Jim
Marson began hitting De La Fuente who was thereafter cut
by Miller's knife.David Marson then struck employee Freddy Reyes. Reyesstruck back but then sought to run away as several of the
plant personnel came to aid Marson. Reyes was caught by
Marson and pinned against a fence where Marson began to
hit him. Jim Marson and Jim Vu joined in the beating of
Reyes. Vu, using a knife, cut Reyes in the abdomen. There
were five males on the picket line but only De La Fuente,
Bacon, and Reyes fought with the nonstrikers. Some of the
female strikers attempted to pull employees off of Reyes. As
a result of this fight De La Fuente, Reyes, and Margarita
Vargas, a striking employee, were taken to the hospital.
None of the nonstrikers were injured.Robert Maness, a truckdriver for a neighboring businesstestified that he observed Miller and De La Fuente getting
ready to fight when several of the picketers hit Miller with
their signs. Miller and De La Fuente were surrounded by a
crowd of picketers. According to Maness, the employees
from the plant went to break up the crowd and get Miller
out of there. Maness testified that he saw a striker hit David
Marson from behind and saw Marson take off after his
attacker. Maness was a neutral witness and although he was
not able to observe all that occurred, I credit his testimony
concerning this incident.Jack Stein testified that 15 to 20 picketers had surroundedMiller and Jackson. Stein could recall only De La Fuente,
Bacon, and Reyes fighting. The other picketers moved out of
the way except Margarita Vargas who got in the way and
threw some coffee. David Marson did not testify as to this
incident. I find Marson's attack on the picketers was extreme
and unwarranted in light of the picketers' small number and 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The General Counsel concedes that Respondent had a work rule which re-quired Lopez to give prior notice before leaving work early.8Thigpen refused to state why she would not testify. However, GeneralCounsel established that (1) Thigpen's husband, Michael Thigpen, was a su-
pervisor; (2) Thigpen had been reinstated to a lower paid position upon her
return to work after the strike, and (3) Thigpen had been offered a promotion
to a supervisory position by David Marson, during the week prior to this trial.nonviolent reactions. There was no excuse for the continuedbeating of Reyes and the attack with the knife after the em-
ployee had been beaten to the ground by David Marson.
Again, Marson grasped an opportunity to administer a beat-
ing to a striking employee.As stated earlier, on July 20, Salvador Lopez was recalledfrom layoff on a part-time basis. Lopez participated in the
strike while on layoff. On July 28, Lopez asked David
Marson for permission to go to the Immigration and Natu-
ralization Service because he had an appointment for that
morning. Marson refused because Lopez had not given him
sufficient advance notice.7Marson told Lopez that if he left,Marson would assume he was quitting. Lopez said he was
not quitting and left for his appointment. Lopez was sus-
pended for 9 days because he left work without permission.General Counsel does not contend that a suspension forthis offense would be unlawful. Rather, General Counsel
contends that the suspension would have been 3 days but for
Lopez' participation in the Union's strike and picket line.
The evidence reveals that prior to these events Respondent
never suspended any employee for more than 3 days. Re-
spondent argues that it had no established disciplinary system
in effect and therefore could impose any discipline it deemed
appropriate. Lopez had previously received a 3-day suspen-
sion for unsatisfactory conduct.The complaint alleges that Respondent refused to allowMaria Thigpen to return to work on July 22 and thereafter,
because she had participated in the strike. Maria Thigpen
was called as a witness by the General Counsel. Thigpen im-
mediately established that she did not want to testify and was
hostile to the General Counsel for requiring her to do so.
Thigpen authenticated her union authorization card but there-
after refused to answer General Counsel's questions.8Whenordered by the judge to answer the questions, Thigpen
changed her approach and stated unconvincingly that she did
not remember anything. She refused to look at affidavits,
which she had given in the investigation of the case, to re-
fresh her memory. Thigpen acknowledged that she had given
three affidavits to a Board agent, that the affidavits were read
to her in Spanish and that the affidavits were true at the time
she gave them. However, Thigpen cannot read or write.Shelly Coppock, a Board field examiner, testified that sheknew Thigpen could not read or write when she transcribed
the affidavits. Coppock carefully went through each affidavit
with Thigpen, allowing the employee to dictate changes or
corrections, and had Thigpen swear to its accuracy before
having the witness initial the affidavit at the end. There was
no conflict in the testimony of Thigpen and Coppock con-
cerning the taking of the affidavits or their accuracy. I re-
ceived the affidavits of Thigpen in evidence over the objec-
tions of Respondent's counsel. The affidavits were accom-
panied by an English translation, stipulated by the parties to
be accurate.Respondent's counsel argues that Thigpen's affidavits arehearsay because Thigpen was available as a witness, citingFed.R.Evid., Rule 804(a). However, I found Thigpen to beunavailable to the General Counsel as a witness under Rule
804(a)(2) because Thigpen refused to answer General Coun-
sel's questions even after being ordered to do so by the
Judge. I found Thigpen's professed lack of memory as sim-
ply a ruse to refuse to answer questions. I so ruled at the
hearing in order to give Respondent's counsel as much noticeas possible. However, Respondent did not cross-examine
Thigpen as to the subject matter of the affidavits nor did he
call her as a witness in his case. I should note that the ani-
mus evidenced towards counsel for the General Counsel was
not present when Thigpen was cross-examined by Respond-
ent's counsel. Thigpen's demeanor changed markedly when
questioned by Respondent's counsel and she answered his
questions without difficulty. However, Respondent's cross-
examination was limited to the subject of the authorization
card. I admitted the affidavits in evidence as exceptions to
hearsay under Rules 803(5) and 804(b)(5). See U.S. v. Winn,767 F.2d 527 (9th Cir. 1985), and Martine Mendoza v. Immi-gration & Naturalization Service, 499 F.2d 918 (9th Cir.1974), cert. denied 419 U.S. 1113 (1975).Respondent's counsel further argues that he was not per-mitted to properly cross-examine Coppock because he was
not given the Board final investigative reports and agenda
minutes prepared by Coppock. For the following reasons, I
find no merit to this argument. Coppock was called as a wit-
ness by the General Counsel to authenticate the affidavits.
After Coppock testified on direct examination, Respondent
made a request for all statements given by the witness under
the Board's Jencks rule. See Section 102.118 of the Rulesand Regulations of the National Labor Relations Board. I
ruled that the General Counsel was required to comply with
the Rule and produce any statement of Coppock dealing with
the taking of the affidavits or the credibility of Maria
Thigpen. The General Counsel produced for an in camera in-spection its investigative files. The only ``statements'' of
Coppock were investigative reports and agenda minutes
which, in relevant part, summarized portions of the affida-
vits. There were no statements regarding the taking of the af-
fidavits. The only portion of these reports which reflected on
Maria Thigpen's credibility was a sentence indicating that
with regard to her alleged offer to return to work, apparently
denied by David Marson, the Region determined to credit
Thigpen. That ``statement'' was made available to Respond-
ent. Coppock, when cross-examined, explained that the Re-
gion determined since Thigpen swore that she offered to re-
turn to work and David Marson denied it, that credibility
question would have to be resolved by an administrative law
judge. There were no other statements made by Coppock rel-
evant to her testimony.In sum, I found that the testimony of Maria Thigpen andCoppock established that Coppock wrote the affidavits, read
them in Spanish, made corrections with Thigpen, and read
the final version to Thigpen. At the conclusion of the proc-
ess, Thigpen swore to the accuracy of the affidavits. At the
instant hearing Thigpen reaffirmed that the affidavits were
true and correct at the time she gave them. Respondent was
given an opportunity to cross-examine Thigpen and Coppock
or to otherwise impeach Thigpen's statements. I find no
merit in Respondent's objections to the admission of
Thigpen's affidavits. The question of the reliability of the
statements and the weight to be given them will be addressed 427NEW LIFE BAKERY9Respondent's brief states Thigpen was returned to a substantially equiva-lent position. There was no evidence that Thigpen's position was filled or
eliminated nor was there any contention that Thigpen was a supervisor within
the meaning of the Act.below in the analysis and conclusions section of this deci-sion.According to Maria Thigpen, on July 7, David Marson ap-proached her while she was working and told her that he had
heard she was pushing employees to join the Union. Marson
told Thigpen that it was illegal for her to do so. Thigpen de-
nied that she was saying anything about the Union to any-
one.Thigpen joined the strike which began July 11. On July18, while picketing with other employees, Thigpen observed
Jim Marson talking to a security guard. The security guard
then got into his car and drove into the plant. Suddenly, he
put his car into reverse and drove backwards straight at the
pickets. The pickets moved out of the way and the car hit
Thigpen's automobile which was parked nearby. Jim Marson
immediately declared that he had seen nothing. Thigpen re-
ported the incident to the police. The security personnel had
been hired after the commencement of the strike. The secu-
rity guard at issue here was not identified. Although other
employees were present, General Counsel called no witnesses
to corroborate Thigpen's affidavit.According to Thigpen, on July 22 she asked DavidMarson, in the presence of Michael Thigpen, if she could re-
turn to work the following week when certain strikers were
scheduled to return to work. Marson said she had to speak
with his father about returning to work. Thigpen asked why
she couldn't return to work and Marson answered that she
had quit her job. Thigpen denied that she had quit. In this
conversation, David Marson called the striking employees
animals and threatened to ``kick [De La Fuente's] ass.''
Thigpen was not able to speak with Richard Marson.In October, Thigpen again asked David Marson if shecould return to work. He informed her that she could return
and that he would call her. However, Marson failed to call
and notify her as to when she could come back to work.David Marson testified that he and Colbert conducted anemployee meeting on November 8 for the purpose of dis-
cussing whether to allow Maria Thigpen to return to work.
Only the employees that crossed the picket line during the
first week of the strike were instructed to attend the meeting.
Colbert told the employees that Thigpen wished to return to
work and that Respondent wanted to know how the employ-
ees felt about it. Colbert told the employees that Respondent
would take a secret ballot on the question of Thigpen's re-
turn. He distributed pieces of paper and told the employees
to write yes or no if they wanted Thigpen to return. There
was no discussion of an employee's right to return to work
after a strike. Marson and Colbert left during the vote and
later returned to count the ballots. The employees voted 13
to 5 against letting Thigpen return to work.Notwithstanding that vote, by letter dated November 22,Thigpen was notified that she could return to work on De-
cember 4. The letter stated that she had to reply in writing
prior to November 28. Respondent admits that no other em-
ployee was required to respond in writing prior to returning
to work. When Thigpen returned to work in early December,
she was given a job as a production employee and paid 25
cents per hour less than she earned prior to the strike. Prior
to the strike, Thigpen was an assistant supervisor. No expla-nation for this demotion and pay cut was given.9This demo-tion and pay cut may well explain Thigpen's unwillingness
to testify in this proceeding. The circumstances of Respond-
ent's pretrial offer of a promotion were also not explained.C. Analysis and Conclusions1. The statements at the employee meetingsBased on the credited testimony, I find that Respondentcalled an employee meeting on June 30 in order to learn why
its employees had begun union organizing. Colbert told the
employees that he wanted to know why they wanted union
representation and asked them to voice their complaints so
Respondent could rectify them. No employee responded to
this request.The Board has held that in the absence of evidence of anestablished program of grievance meetings, the holding of
meetings during a union campaign at which employees are
encouraged to air grievances constitutes solicitation of griev-
ances and an implied promise of corrective action if employ-
ees reject the union, thereby violating Section 8(a)(1). See
Logo 7, Inc., 284 NLRB 204, 205 (1987); Reliance Electric,191 NLRB 44 (1971). In the instant case, there was no busi-
ness reason for the solicitation of grievances. Rather, the pur-
pose was to find out the reasons why the employees sought
union representation. Accordingly, I find Respondent solic-
ited grievances and impliedly promised to correct the griev-
ances in violation of Section 8(a)(1).After unsuccessfully soliciting grievances, Colbert told theemployees that they were merely invited guests and that they
shouldn't criticize Respondent. He suggested they look for
work elsewhere if they were unhappy with their working
conditions. Since he assumed they were unhappy, it appears
he was suggesting they leave. This was followed up by state-
ments that Respondent would never recognize and bargain
with the Union and finally that Respondent would close the
plant before bargaining with the Union. All of the above acts
imply that Respondent would punish employees' union ac-
tivities in violation of Section 8(a)(1). See Professional EyeCare, 289 NLRB 1376 (1988); Heck's Inc., 277 NLRB 916(1985); Southern Illinois Petrol, 277 NLRB 160 (1985);Thriftway Supermarket, 276 NLRB 1450 (1985).2. The threat to subpoenaed employeesOn July 5, David Marson told approximately 23 employ-ees that their subpoenas were invalid and that they could be
permanently replaced if they went to the hearing. Marson did
not say why the subpoenas were invalid. Nor did Marson
make any distinction between the employees who would be
leaving work to attend the hearing and those who would be
attending on their own time. Marson's testimony that he
learned the subpoenas were invalid because the proper fees
had not been tendered is not credited. First, Marson admit-
tedly had no conversation with the employees in which he
would have obtained such knowledge. Further, Marson had
just reported to his attorney that the employees had received
the subpoenas. There was no way the attorney could have 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Respondent argues that the subpoenas were not valid because they soughtattendance on July 7 rather than July 10. I summarily reject that argument.
The employees and Respondent all acted under the assumption that the sub-
poenas were still in effect and that attendance was required on July 10. The
failure to tender fees was a separate issue, apparently not raised by Respondent
until the instant hearing.known that fees were not tendered. The employees were nottold that fees had to be tendered by the party serving the
subpoena.In Rolligon Corp., 254 NLRB 22 (1981), relied on by Re-spondent, the Board found that subpoenas distributed to 20
employees were defective ``on their face'' because they were
not accompanied by witness and mileage fees. The Board
held that the employer did not violate the Act by telling em-
ployees the subpoenas were invalid because they were not
accompanied by fees and that the employees were free to
dishonor the subpoenas. Moreover, the employer told the em-
ployees that they were free to honor the subpoenas and that
no discipline would be taken if they decided to honor the
subpoenas. Thus, the Board held that the employer's com-
ments were an accurate description of the employees' rights.
Since the employer also indicated that employees were free
to honor the subpoenas without reprisals, no interference
with the employees' Section 7 rights was found.I find the Rolligon case to be of no aid to Respondenthere. Respondent did not inform the employees that they
could treat the subpoenas as voidable. Rather, Respondent
stated without explanation that the subpoenas were invalid.
Respondent accompanied this pronouncement with a threat of
replacement if employees chose to honor the subpoenas. In
order for the Board to fulfill its obligation to adequately ad-
minister the Act, it is necessary that its processes not be
unjustifiably fettered by anything that precludes parties from
participating in such processes free from coercion or re-
straint.Therefore, an employee has a right to attend a Board
hearing or otherwise participate in various stages of the
Board's processes. Southern Foods, 289 NLRB 152 (1988).I find that Respondent interfered with the Section 7 rights of
employees by telling them the subpoenas were invalid and
threatening to take reprisals against them if they chose to
honor the subpoenas.On July 7, Respondent informed the employees that onlysix employees could attend the representation hearing, then
scheduled for Monday, July 10. Respondent did not explain
why the subpoenas were invalid10but only that it wouldallow three employees from each shift to attend as represent-
atives of the employees. The employees could not agree on
representatives; the employees wanted to attend the hearing
themselves. Once again Respondent threatened to replace
employees that attended the hearing and made no distinction
between those leaving work and those attending on their own
time. Respondent gave no notice to the employees that it
would not participate in the hearing. De La Fuente called Re-
spondent and its attorney in an attempt to work out an ac-
commodation but his calls were not returned. Here again I
find Respondent interfered with the employees' Section 7
rights to honor the subpoenas and attend the hearing.On July 10, rather than schedule production to accommo-date the employees' anticipated attendance at the hearing,
Marson prepared suspension notices for the employees and
handed them out as the employees left believing they were
attending a hearing pursuant to subpoena. The suspensionswere for 9 days although prior suspensions had been for 3days or less. Marson informed no one of Respondent's deci-
sion not to attend the hearing. Even if Respondent suffered
a loss as a result of the employees' departure, a fact sup-
ported only by Marson's questionable testimony, its loss was
attributable to its own actions rather than the actions of the
employees. With notice that the employees were going to at-
tend the hearing, Respondent took no steps to minimize the
business disruption. There is no evidence that Respondent
could not have made changes in its production schedule. Fur-
ther, had the employees known that the hearing was
uncontested they might not have left work. The evidence
leads to an inference that Marson was more concerned with
punishing attendance at the hearing than he was with the ef-
ficient running of his business. In any event, having inter-
fered with the employees' Section 7 rights and having failed
to make accommodations, Respondent is left with no defense
to the suspensions which interfere with the employees' right
to honor the subpoenas. Walt Disney World, 216 NLRB 836(1975); Southern Foods, supra; U.S. Precision Lens, 288NLRB 505 (1988).3. The picket line allegationsAs stated earlier the complaint alleges that David Marsonattacked Union Business Agent David Bacon on July 11.
Based on the credited testimony of De La Fuente, I find that
David Marson attacked Bacon without provocation on the
picket line. This event was witnessed by several employees
under circumstances where onlookers would likely infer from
the assault that the employer would also retaliate in the same
fashion against any employee who supported the Union. Ba-tavia Nursing Inn, 275 NLR8 886, 891 (1985). See also Hor-ton Automatics, 289 NLRB 405 (1988); Workroom for De-signers, 274 NLRB 840, 855 (1985).On July 17, after someone threw an egg at David Marson,Marson attacked Jorge Pineda. The sole discernible motive
was that Pineda was the only male picketer. There was noevidence that Pineda had provoked Marson or had otherwise
engaged in misconduct. Pineda was engaged in peaceful
picketing. Marson chased Pineda, threw him against a fence
and beat him. This beating was witnessed by seven or eight
female employees. Few actions have a more direct tendency
to coerce employees in the exercise of their statutory rights
than threats of physical harm and genuine acts of physical
violence. See Arcadia Foods, 254 NLRB 1012 (1981); Work-room for Designers, supra at 854.The credible evidence shows that on August 8, the pick-eters were in a circle around Miller and Jackson. David and
Jim Marson led an attack of eight or nine men from the
plant. Only Bacon, De La Fuente, and employee Freddy
Reyes fought back. David Marson continued to beat Reyes
after the employee was thrown down. Several employees
came to Marson's aid to continue the beating and one used
a knife to cut Reyes. De La Fuente and Reyes were taken
to the hospital for treatment. None of Marson's group was
injured. I find no merit to Respondent's defense that Marson
was simply coming to the aid of the two employees sur-
rounded by the pickets. Marson went much beyond the rea-
sonable force required to permit the two employees to return
to work. He continued an assault on Reyes even after the
employee was on the ground defenseless and permitted his
employees to join the attack. The purpose was not to protect 429NEW LIFE BAKERYnonstriking employees as argued by Respondent but to phys-ically punish a striking employee.4. The layoff of the Granola employeesIn Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the
Board announced the following causation test in all cases al-
leging violations of Section 8(a)(3) or violations of Section
8(a)(1) turning on employer motivation. First, the General
Counsel must make a prima facie showing sufficient to sup-
port the inference that protected conduct was a ``motivating
factor'' in the employer's decision. Upon such a showing,
the burden shifts to the employer to demonstrate that the
same action would have taken place even in the absence of
the protected conduct. The United States Supreme Court ap-
proved and adopted the Board's Wright Line test in NLRBv. Transportation Management Corp., 462 U.S. 393, 399±403 (1983).On June 21, De La Fuente filed the petition with theBoard, visited the plant, and demanded recognition from
David Marson. On leaving the plant, De La Fuente and
Bacon exchanged greetings with several of the employees
making granola bars. One week later, Respondent laid off the
employees on the granola line. The layoffs took place at a
time when Respondent was engaged in a granola promotion
with Barbara's Bakery and being urged by that customer to
increase production. At a time when its customer was com-
plaining that it needed more granola bars, Respondent laid
off employees producing those bars. The foreseeable result
was against both Respondent's and Barbara's business inter-
ests. Respondent gave the employees the false reason that
there was no granola work. However, the employees could
readily see that there was still granola dough to process at
the very time they were being laid off. Moreover the em-
ployees were aware of all the increased granola production
just before their layoff. Respondent did not inform Barbara's
Bakery of the layoff. Shortly thereafter, Respondent hirednew unskilled employees to work on its cookie line. No ex-
planation was given why the granola employees could not
have been used to work on the cookie line.Further buttressing the inference of an unlawful motivewas Marson's shifting reasons for the layoffs. David Marson
gave different reasons for the layoffs prior to trial, during the
General Counsel's case and later in Respondent's defense.
An unfavorable inference may be drawn against the Com-
pany for its inability to settle upon an explanation for the
layoffs. The failure in itself lends support to the theory that
the employees' union support was the real explanation. See
Bay State Ambulance Rental, 280 NLRB 1079, 1088±1089(1986). It is also well settled that when the asserted reasons
for a discharge or layoff fail to withstand examination, the
Board may infer that there is another reasonÐan unlawful
one which the employer seeks to concealÐfor the discharge
or layoff. Shattuck Denn Mining Corp. v. NLRB, 362 F.2d466, 470 (9th Cir. 1966); Louisiana Council No. 17,AFSCME, 250 NLRB 880, 886 (1980); Reno Hilton, 282NLRB 819 (1987). The timing of the layoffs, the fact that
they were against Respondent's business interests, the animus
established by the contemporaneous unfair labor practices
and the shifting and false reasons for the layoffs establish a
strong prima facie case that the layoffs were motivated by
the employees' union activities.The burden shifts to Respondent to establish that the sameaction would have taken place in the absence of the employ-
ees' protected conduct. Rather than rebutting the prima facie
case, Respondent's defense strengthened it. The reasons
given by Marson for the layoffs simply do not withstand
scrutiny. There were problems with the quality of the granola
bars. However, those problems were greater earlier in the
year and the amount of returns was decreasing at the time
of the layoffs. There was an increased demand from Bar-
bara's Bakery but that increase was based on a promotion
sponsored in part by Respondent. Barbara's Bakery had no
contact with the Union until after the layoffs. Thus, any in-
crease in orders by Barbara's Bakery in anticipation of a
union strike would have taken place after the layoffs. Re-
spondent, already behind in supplying Barbara's Bakery with
granola bars, fell further behind. Further, no explanation was
given for the hiring of new employees to work on the cookie
line while these granola employees were on layoff. There
was no explanation for laying off the employees in the mid-
dle of a shift with granola dough still to be processed.The fact that Respondent apparently had no direct knowl-edge that the granola employees were active in union activi-
ties is no defense here. General retaliation by an employer
against the work force can discourage the exercise of Section
7 rights just as effectively as adverse action against only
known union supporters. Birch Run Welding v. NLRB, 761F.2d 1175, 1180 (6th Cir. 1985); Americare ConvalescentCenter, 280 NLRB 1206, 1211 (1986). Whether or not Re-spondent believed the focus of the union activity was on the
granola line, only Respondent knows. However, the prepon-
derance of the evidence shows that the layoffs were in retal-
iation for the employees' union activities which led to the
petition and demand for recognition.5. The suspension of Salvador LopezAs stated earlier, the General Counsel concedes that Lopezhad given Respondent insufficient notice before leaving work
early on July 28. The evidence shows that Lopez had been
unlawfully laid off with other granola employees at the end
of June. Further Lopez had participated in the strike while
on layoff. He was recalled from layoff on July 20. Lopez had
previously received a 3-day suspension. Respondent had no
formal or informal progressive disciplinary system. Based on
this evidence, I cannot find that the suspension was excessive
as argued by the General Counsel. Prior to this time no em-
ployee had received a 9-day suspension. However, there was
no evidence that any employee had received a second sus-
pension. One employee later received a 5-day suspension for
an unexcused absence. However, there is no evidence that
the suspension was for a second offense. I find that Lopez
was suspended after a second failure to conform to the at-
tendance rules set by the Respondent. I, therefore, find that
the General Counsel has failed to sustain his burden of proof
that the suspension was motivated by antiunion consider-
ations. Accordingly, I shall recommend dismissal of this alle-
gation of the complaint. See Tapco Products Co., 253 NLRB998, 1001 (1981).6. The allegations concerning Maria ThigpenAccording to the affidavit of Maria Thigpen, on July 6, theday prior to the scheduled representation hearing, David 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Michael Thigpen, a supervisor, was present but the General Counsel couldhardly be expected to call him a witness.12For purposes of this decision it is unnecessary to decide whether JackStein, or Jane Wise, are supervisors within the meaning of the Act.Marson told Thigpen that he heard that she was pushing em-ployees to join the Unions Thigpen denied doing so. Marson
then informed Thigpen that it was unlawful for her to push
people to join the Union. Marson did not deny this testimony
and I, therefore, credit Thigpen's affidavit. Marson's con-
versation with Thigpen had no legitimate purpose but was
designed to obstruct Thigpen's involvement in Union activi-
ties. I find by such conduct Marson was attempting to and
did interfere with Thigpen's right to talk to other employees
about joining or assisting the Union. By such conduct Re-
spondent violated Section 8(a)(1) of the Act.Thigpen's affidavit states that after speaking with JimMarson, a security guard backed his car at pickets and
rammed into Thigpen's vehicle. Although this event was wit-
nessed by several pickets, General Counsel called no wit-
nesses to corroborate Thigpen's affidavit. Here, I am reluc-
tant to make a finding solely on the basis of Thigpen's affi-
davit. As to this allegation, Thigpen's testimony could have
been corroborated by other witnesses and was not. Her affi-
davit was not the most probative evidence on this point and
the General Counsel could have procured other witnesses
through reasonable efforts. See Fed.R.Evid., Rule 804(b)(5).
Accordingly, I shall dismiss this allegation of the complaint.According to her affidavit, on July 22, Thigpen told DavidMarson that she was prepared to return to work and abandon
the strike. Marson denied her request and referred Thigpen
to his father who was unavailable. Marson denies this testi-
mony. This conflict creates a unique credibility problem. I
am reluctant to credit Thigpen unless her testimony is cor-
roborated and, on the other hand, I cannot credit David
Marson because I found him to be an uncommonly
untrustworthy witness. Unlike the picket line incident, there
were no corroborating witnesses available to the General
Counsel.11I choose to credit Thigpen over Marson's denials.Thigpen's affidavit was dated July 25, only 3 days after the
conversation. At that point in time, I can find no motive for
Thigpen to fabricate an offer to return to work. Respondent
could have made an offer to reinstate her on learning of her
desire to return to work. However, after admittedly learning
of Thigpen's desire to return to work, Marson delayed and
placed obstacles in the way of Thigpen's return. Further, the
referral of questions to his father was an approach used by
David when confronted with a request for recognition and
when asked questions he couldn't answer or wouldn't answer
at trial. Marson's statements to Thigpen that she had quit are
comparable to the statements Marson made to Lopez when
Lopez sought to leave work.In October, Thigpen asked David Marson, on several occa-sions, if he could return to work. He informed her that she
could but he failed to call her, as promised, to give her the
details of her return. On November 8, Marson and Colbert
conducted an employee meeting to discuss whether to allow
Thigpen to return to work. Thigpen's rights to return from
the strike were not mentioned. The employees who crossed
the picket line during the first week of the strike were per-
mitted to vote. These employees voted 13 to 5 against letting
Thigpen return. Thereafter on November 22, Thigpen was
notified by letter that she could return to work. Respondent
required that the illiterate Thigpen respond in writing. Whenshe returned in December she was given a job which paid25 cents per hour less than her former position. No expla-
nation for this demotion was given.As indicated earlier I find that Respondent unlawfully laidoff its granola employees shortly after the filing of the
Union's petition. Next, Respondent unlawfully suspended
employees who sought to attend a scheduled hearing pursu-
ant to subpoenas. The employees ceased work concertedly in
response to this unlawful conduct. Thus, it is clear the em-
ployees, including Thigpen, were unfair labor practice strik-
ers. NLRB v. Mackay Radio & Telegraph Co., 304 U.S. 333(1938). I, therefore, find that Thigpen had a right to return
to work upon her unconditional offer to return to work.
NLRB v. Mackay Radio & Telegraph Co., supra; Abilities &Goodwill, 241 NLRB 27 (1979).Respondent violated Section 8(a)(3) and (1) of the Act bydelaying Thigpen's return, by placing obstacles in the way
of her return and by reinstating her to an inferior job position
at a lower wage rate. Such conduct is inherently destructive
of the employees' right to strike. I find nothing democratic
nor amusing in the election which placed the question of
Thigpen's return to a vote. As an unfair labor practice strik-
er, Thigpen was entitled to return to work even if she had
been replaced. In this circumstance, there was no evidence
of any impediment to her immediate return. Whatever the
purpose of the vote, the effect seems to be to reinforce the
concept that Respondent had the power to adversely effect
the employees' livelihood, labor laws or not.7. The bargaining orderIn NLRB v. Gissel Packing Co., 395 U.S. 575 (1969), theleading case on remedial bargaining orders, the United States
Supreme Court held:(1) Even in the absence of a demand for recognition,a bargaining order may issue if this is the only avail-
able effective remedy for unfair labor practices.(2) Bargaining orders are clearly warranted in excep-tional cases marked by outrageous and pervasive unfair
labor practices.(3) Bargaining orders may be entered to remedy less-er unfair labor practices that nonetheless tend to under-
mine majority strength and impede the election process.
If a union has achieved majority status and the possi-
bility of erasing the effects of the unlawful conduct and
of ensuring a fair election through traditional remedies
is ``slight,'' a bargaining order may issue.(4) Minor or less-extensive unfair labor practices thathave only a minimal effect on election machinery will
not support a bargaining order.As a precondition to a bargaining order, the Board cur-rently requires a showing that the union achieved majority
status in an appropriate bargaining unit at some relevant
time. Gourmet Foods, 270 NLRB 578 (1984). For the fol-lowing reasons, I find that the union had obtained valid au-
thorization cards from 43 employees in a bargaining unit of
no more than 79 employees.12As indicated earlier, I find the Union authorization cardswere unambiguous dual purpose cards. See Nissan Research 431NEW LIFE BAKERY& Development, 296 NLRB 598 (1989). De La Fuente ex-plained that the purpose of the union authorization card was
to give the union authority to represent the employees in col-
lective bargaining and that the Union would file a petition
with the Board if it became necessary. I find no credible evi-
dence that oral representations, that the sole purpose of the
cards was to obtain an election, were made to any employee.
By June 24, 4 days prior to the commencement of the Re-
spondent's unlawful antiunion campaign, the Union had 43
valid authorization cards to establish maiority status.Here Respondent's reaction to the Union's petition and de-mand for recognition was to unlawfully lay off employees,
solicit grievances and make promises and threats, unlawfully
suspend employees, attack strikers, and refuse to reinstate
strikers.Where an employer's reaction to employee organizationalactivities is to engage in swift, pervasive, and severe illegal
acts, and the misconduct is enough to convince that it is the
type that has lingering effects and that is not readily dis-
pelled by traditional remedies or time, the Board has held
that an election would not reliably reflect genuine, uncoerced
employee sentiment. See, e.g., Kona 60 Minute Photo, 277NLRB 867 (1985); Quality Aluminum Products, 278 NLRB338 (1986); Reno Hilton, 282 NLRB 819 (1987).In a more recent case, White Plains Lincoln Mercury, 288NLRB 1133, 1139±1140 (1988), the Board discussed the ap-
plication of the Gissel test, as follows:Because of the nature, extent, and severity of the Re-spondent's unlawful conduct in response to its employ-
ees' organizational activities ... we shall require that

the Respondent recognize and bargain with the Union.
Respondent's unlawful discharge of five employees
... in immediate retaliation against their card signing,

is among the ``less remediable'' of unfair labor prac-
tices. Loss of employment, frequently referred to as the
``capital punishment'' of the workplace, has long been
recognized as the type of action which will have a
long-lasting coercive impact on the work force and
demonstrate most sharply the power of the employer
over the employees.given the small size of the Re-
spondent's operation and the swift and massive layoffs
of employees who had signed cards supporting the
Union, the Respondent's actions have a pervasive and
lasting impact.The Respondent did not stop with the discharges,however, but reemphasized its antiunion stance in dis-
cussions with the discharged employees in which var-
ious threats, including threats to close the business,
were repeated on several occasions. Threats to eliminate
the employees' source of livelihood have a devastating
and lingering effect on employees, an effect that most
effectively can be remedied by an order to bargain. See,
e.g., Milgo Industrial, 203 NLRB 1196, 1200±1201(1973), affd. mem. 497 F.2d 919 (2d Cir. 1974); Mid-land-Ross Corp. v. NLRB, 617 F.2d 977, 987 (3d Cir.1980); Chromalloy Mining & Minerals v. NLRB, 620F.2d 1120, 1130 (5th Cir. 1980).Here, Respondent shortly after the filing of the petition en-gaged in hallmark violations such as layoffs, solicitations and
promises, threats, suspensions, violence, and discriminationagainst strikers. I find, in light of the violations' seriousnessand pervasiveness, the violence, the unit's size, the substan-
tial percentage of unit employees, the Respondent's threats
and discrimination directly affected, and the strong possi-
bility of repetition of similar unfair labor practices, that the
unfair labor practices involved in this case would tend to un-
dermine the Union's majority status and impede the election
process. It appears that the possibility of erasing the effects
of past practices and of ensuring a fair election by the use
of traditional remedies is slight and that the employee pref-
erence expressed through the authorization cards would, on
balance, be better protected by a bargaining order.Respondent argues that because of employee turnover, nobargaining order should issue. For the reasons stated above,
I reject that argument. Further, the Board has been reluctant
to consider employee turnover in Gissel situations. See Gib-son Products Co., 185 NLRB 362 (1970). To do so wouldin effect be rewarding the employer and allowing him to
profit from his own wrongdoing. Although some courts have
not gone along with the Board in this view, the United States
Court of Appeals for the Ninth Circuit, where this case
arises, has done so. See NLRB v. CAM Industries, 666 F.2d411, 413 fn. 4 (9th Cir. 1982). I am convinced that the last-
ing effects of the Respondent's offensive conduct cannot eas-
ily be eradicated and that a fair election at this facility is im-
probable. See M.P.C. Plating, Inc., 295 NLR8 583 (1989);Massachusetts Coastal Seafoods, 293 NLRB 716, 723 fn. 10(1989).Respondent contends that no bargaining order should issuebecause ``the Union engaged in acts of misconduct against
New Life Bakery, its employees, and its customers.''In Laura Modes Co., 144 NLRB 1592 (1963), the Boardwithheld a bargaining order based on the union's use of vio-
lent tactics to compel its representation rights. There the
Board stated that the withholding of a bargaining order con-
stituted ``an extraordinary remedy'' against a union which
would otherwise be entitled to a bargaining order.In determining whether a union's misconduct is the typethat justifies withholding a bargaining order, the Board has
considered: the extent of the union's intent in pursuing legal
remedies, the extent to which the evidence shows deliberate
planning of violence and intimidation on the part of the
union, the extent to which the assaults or other misconduct
were provoked, the duration of the union's conduct, and the
relative gravity of the union's misconduct vis-a-vis the em-
ployer's misconduct. Massachusetts Coastal Seafoods, supraat Grede Foundries, 235 NLRB 363 (1978), enfd. as modi-fied 628 F.2d 1 (D.C. Cir. 1980).In the instant case the Union filed an election petition andunfair labor practice charges. It was Respondent that unlaw-
fully interfered with the use of legal remedies. Further, the
evidence does not establish that the Union planned a course
of violence or intimidation against employees. Rather, the
only use of misconduct proven here was the throwing of
eggs. Such conduct pales in comparison to Respondent's
misconduct which included physical violence against union
representatives and striking employees. In sum, I find that
there were only a few instances of union misconduct here
against a background of frequent, serious unfair labor prac-
tices by Respondent. Therefore, the extraordinary sanction of
withholding an otherwise appropriate remedial bargaining
order would not effectuate the purposes of the Act. 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13I have not ordered reinstatement for the employees unlawfully laid off onJune 28, because the General Counsel concedes there would have no longer
been any work for them in August 1989, after Barbara's Bakery ceased plac-
ing orders with Respondent.14All motions inconsistent with this recommended Order are denied. If noexceptions are filed as provided by Sec. 102.46 of the Board's Rules and Reg-
ulations, the findings, conclusions, and recommended Order shall, as provided
in Sec. 102.48 of the Rules, be adopted by the Board and all objections to
them shall be deemed waived for all purposes.Finally, Respondent contends that the Union unlawfullythreatened Barbara's Bakery with a secondary boycott. I
ruled, as a matter of law, that even if proven, such a threat
would not bar a bargaining order. Assuming, arguendo, that
the Union threatened a secondary boycott, Section 8(b)(4) of
the Act provides an adequate remedy. The facts of this case
simply do not support the extraordinary penalty utilized in
the Laura Modes case. To withhold a bargaining order herewould reward Respondent and allow it to benefit from its
own wrongdoing.REMEDYHaving found that the Respondent has violated Section8(a)(1), (3), and (5), I shall recommend that it be ordered to
cease and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Respondent shall offer Maria Thigpen immediate and fullreinstatement to her former job or, if that job no longer ex-
ists, to a substantially equivalent position without prejudice
to her seniority or other rights and privileges previously en-
joyed.Respondent shall make whole all employees for any lossof earnings and other benefits they may have suffered as a
result of the unlawful layoffs,13by paying them an amountequal to that they would have earned from their layoff dates
to the dates of their reinstatement, offer of reinstatement, or
date when they would have lawfully been laid off, less net
interim earnings, if any, with backpay and interest as pre-
scribed in F.W. Woolworth Co
., 90 NLRB 289 (1950), plusinterest as computed in New Horizons for the Retarded, 283NLRB 1173 (1977). See generally Isis Plumbing Co., 130NLRB 716 (1962). Respondent shall also make whole
Thigpen and the 13 employees suspended for attending the
NLRB hearing for any losses they may have suffered as a
result of the discrimination against them.Having found that the Respondent began a campaign ofunfair labor practices designed to destroy the Union's major-
ity status on June 28, it shall be ordered to recognize and
bargain on request with the Union as the exclusive bar-
gaining representative of the bargaining unit employees retro-
active to that date. See Reno Hilton, supra.Respondent's unfair labor practices were serious, sweep-ing, and intolerable. I find that Respondent's general dis-
regard for the employees' statutory rights and the Board's
processes warrants the imposition of a broad order directing
Respondent from engaging in unfair labor practices ``in any
other manner.'' Hickmott Foods, 242 NLRB 1357 (1979).CONCLUSIONSOF
LAW1. Respondent, New Life Bakery, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.2. Glass, Molders, Pottery, Plastic, and Allied WorkersInternational Union, Local No. 164-B, AFL±CIO is a labor
organization within the meaning of Section 2(5) of the Act.3. By soliciting grievances and promising to take correc-tive action; by threatening employees with plant closure andother adverse actions for engaging in union activities; bythreatening employees with discharge or suspension for com-
plying with an NLRB subpoena; and by physically attacking
picketers and strikers, Respondent has interfered with, re-
strained, and coerced employees in violation of Section
8(a)(1) of the Act.4. By laying off employees; by suspending employees; andby refusing to reinstate strikers in order to discourage union
activities, Respondent has violated Section 8(a)(3) and (1) of
the Act.5. By failing and refusing to recognize and bargain withthe Union, Respondent has engaged in unfair labor practices
within the meaning of Section 8(a)(5) and (1) of the Act.6. The above unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended14ORDERThe Respondent, New Life Bakery, Inc., Hayward, Cali-fornia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Laying off or suspending employees because they en-gaged in union activities.(b) Refusing to reinstate strikers, refusing to reinstate strik-ers in a timely proper manner, or refusing to reinstate strikers
to their proper position of employment and proper wage rate.(c) Soliciting grievances from employees and either ex-pressly or impliedly promising to rectify them in order to
cause employees to become disaffected with the Union.(d) Physically attacking or assaulting representatives of theUnion, strikers, or picketers.(e) Refusing to bargain collectively with the Union by en-gaging in a campaign of unfair labor practices designed to
destroy the Union's status as bargaining representative of its
employees.(f) In any other manner interfering with, restraining, or co-ercing employees in the exercise of any rights guaranteed by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Maria Thigpen immediate and full reinstatementto the position that she would have occupied if she had not
been unlawfully denied employment, dismissing, if nec-
essary, anyone who may have been hired or assigned to per-
form the work that she would have been performing or, if
that position no longer exists, to a substantially equivalent
position, without prejudice to her seniority or other rights
and privileges.(b) Make whole Maria Thigpen, Daniel Ballesteros, MarioHernandez, Salvador Lopez, Jorge Pineda, Juan Pineda, Fran-
cisco Rodriguez, Pedro Rojas, and the 13 employees sus-
pended for attending the NLRB hearing for any loss of pay
they may have suffered as a result of the unlawful discrimi-
nation against them, in the manner set forth above in the
remedy section of this decision. 433NEW LIFE BAKERY15If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''(c) Remove from their files any reference to the unlawfullayoffs, suspensions, or refusals to reinstate, of the above
employees and notify them in writing that this has been done
and that the unlawful personnel actions will not be used
against them in any way.(d) On request, recognize and bargain collectively with theUnion as the exclusive collective-bargaining representative
from June 28, 1989, with respect to its employees in the unit
described below, regarding wages, hours, and other terms
and conditions of employment and, if an understanding is
reached, embody such understanding in a signed agreement.
The appropriate unit is:All full-time and regular part-time production employ-ees, shipping and receiving employees, drivers and me-
chanics employed by Respondent at its 21595 Curtis
Street, Hayward, California facility; excluding all other
employees, office clerical employees, professional em-ployees, guards and supervisors as defined in the Act.(e) Preserve and, on request make available to the Boardor its agents for examination and copying, all payroll records,social security payment records, timecards, personnel recordsand reports, and all other records necessary to determine theamount of backpay due under the terms of this Order.(f) Post at its plant in Hayward, California, copies of theattached notice marked ``Appendix.''15Copies of notice, inboth Spanish and English, on forms provided by the Re-
gional Director for Region 32, after being signed by a re-
sponsible representative of Respondent, shall be posted by it
for a period 60 consecutive days in conspicuous places, in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by Respondent
to ensure that the notices are not altered, defaced, or covered
by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.